DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 5/4/2021 has been entered, claims 19-20 are cancelled, claims 21-22 are new and thus claims 1-18 and 21-22 are currently pending in this application. 

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 5/4/2021, with respect to the rejection of claim 11 have been fully considered and are persuasive.  The rejection of claim 11 has been withdrawn. 

 	                             Allowable Subject Matter
 	Claims 1-18 and 21-22 are allowed. 	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious 	 a semiconductor wherein “the first gate electrode has a first width that is smaller than a second width of the second gate electrode, and wherein the top surface of the second WFM layer is at a level below a top surface of the second gate electrode, and the top surface of the first WFM layer is coplanar with a top surface of the first gate electrode” as recited in claim 1;  	a semiconductor device comprising “a long channel and a short channel gate structures disposed in a dielectric layer above an active region, the long channel gate structure having a channel length that is longer than the short channel gate structure” in combination with the limitation wherein “the first gate cap dielectric layer has side surfaces covered by the gate dielectric layer in the short channel gate structure and the second gate cap dielectric layer has side surfaces covered by the gate dielectric layer in the long channel gate structure” as recited in claim 11; and  	a method of forming structures in a semiconductor device comprising “recessing the top surfaces of the first and second WFM layers to a level below the top surface of the second gate electrode” and “recessing the top surface of the first gate electrode to a level coplanar with the recessed top surface of the first WFM layer” in combination with the rest of the limitations of claim 13.
 	Claims 2-10, 12, 14-18 and 21-22 are also allowed for further limiting and depending upon allowed claims 1, 11 and 13.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291.  The examiner can normally be reached on M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NDUKA E OJEH/Primary Examiner, Art Unit 2892